Title: To Thomas Jefferson from David Meade Randolph, 15 June 1790
From: Randolph, David Meade
To: Jefferson, Thomas


Presque Isle, 15 June 1790. Encouraged by the friendly sentiments expressed by TJ to his friend T. M. Randolph, in response to his application through him for a post, he ventures to make a suggestion “under the late law appointing Commissioners of Loans.—[Colo. Heth’s situation must have been long since known to be disagreeable—the emoluments of his Office little more than equal to his expences. Any appointment of even equal value, which woud not detach him from his family wou’d be more eligible. To me his present Office woud be infinitly servicable, and I venture to express to you the necessity I may be under of seeking something of the kind. It is more than probable that the office of Commissioner woud be wished by Colo. Heth.]—Upon the first agitation of the scheme for establishing an office at this Port, I made application to several gentlemen in Congress whose friendship I was vain enough to calculate upon. My vanity however did not conceive an application to the President himself, not having been honored with an acquaintance sufficient.” His friend Mr. [John] Walker having forwarded the act which prompted these sentiments, he draws TJ’s attention to the subject, “and [shoud you think me worthy, I shall feel myself highly obliged by your favour, either in the ataintment of the one or the other of the above Offices, as you shall think most proper.”]
